Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4, 6-9, 11-14, 16-19, 21-24 are pending in the instant application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/22 has been entered.
Allowable Subject Matter
Claims 1-4, 6-9, 11-14, 16-19, 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach/suggest the amended limitations of the claims.  The closest prior art Weng et al. (US 2012/0122495) discloses early paging configuration and signaling (0063, 0286, 0304), but not the claimed limitations of transmitting/receiving system information block (SIB), wherein the SIB comprises a quantity indication parameter, and wherein the quantity indication parameter indicates a ratio of a quantity of paging occasions in a paging period to a quantity of first signals in the paging period.
Regarding independent Claim 1, the prior art fails to teach or suggest: sending, by a network device, system information block (SIB), wherein the SIB comprises a quantity indication parameter, and wherein the quantity indication parameter indicates a ratio of a quantity of paging occasions in a paging period to a quantity of first signals in the paging period;
generating a first signal, wherein the first signal is used to indicate a paging status of one or more terminal devices on one or more paging occasions,
determining, by the network device, a first resource at least based on the quantity indication parameter; and
sending, by the network device, the first signal to the one or more terminal devices on the first resource., in combination with the remaining limitations of the claim.

Regarding independent Claim 6, the prior art fails to teach or suggest: receiving, by a terminal device, system information block (SIB), wherein the SIB comprises a quantity indication parameter, and wherein the quantity indication parameter indicates a ratio of a quantity of paging occasions in a paging period to a quantity of first signals in the paging period;
determining, by the terminal device, a first resource at least based on the quantity indication parameter;
receiving, by the terminal device, a first signal on the first resource, wherein the first signal is used to indicate a paging status of the terminal device on one or more paging occasions; and
determining, by the terminal device, whether to listen on a downlink control channel on a first paging occasion according to the first signal., in combination with the remaining limitations of the claim.

Regarding independent Claim 11, the prior art fails to teach or suggest: send system information block (SIB), wherein the SIB comprises a quantity indication parameter, and wherein the quantity indication parameter indicates a ratio of a quantity of paging occasions in a paging period to a quantity of first signals in the paging period;
generate a first signal, wherein the first signal is used to indicate a paging status of one or more terminal devices on one or more paging occasions,
determine a first resource at least based on the quantity indication parameter; and
send the first signal to the one or more terminal devices on the first resource., in combination with the remaining limitations of the claim.

Regarding independent Claim 16, the prior art fails to teach or suggest: receive system information block (SIB), wherein the SIB comprises a quantity indication parameter, and wherein the quantity indication parameter indicates a ratio of a quantity of paging occasions in a paging period to a quantity of first signals in the paging period;
determine a first resource at least based on the quantity indication parameter;
receive, on the first resource, a first signal on the first resource, wherein the first signal is used to indicate a paging status of the communication device on one or more paging occasions; and
determine, based on the first signal, whether to listen on a downlink control channel on a first paging occasion., in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467